Pee Cueiam.
1. Under section 5363 of the Civil Code, any person concerned in a proceeding to partition land, “at the term of the court when the application is made, or at the term next after said partitioners have made their return, . . may file objections to the right of the applicant and the writ of partition, or to the return of the partitioners, and may, by way of defense, show any good and probable matter in bar of the partition asked for, or may show that the demandant has not title to so much as is allowed and awarded to him by the said partitioners, *301or to any part of the land; whereupon an issue shall be made up and tried by a special jury, as in appeal cases.”
No. 703.
August 14, 1918.
Partition. Before Judge Park. Hancock superior court. September 28, 1917.
B. H. Lewis, for plaintiff. . B. W. Moore, for defendant.
2. Section 5017 provides that “All appeals to the superior court shall be tried by a jury at the first term after the appeal has been entered, unless good cause be shown for continuance.”
3. Accordingly, where objections to the return of the appraisers in a proceeding to partition land were filed before the term to which the appraisers made their return, but within ten days of the first day of the term to which the return was made, it was not error to rule the applicant to trial over the objection “that the case was not triable at that term of court, but at the next term of the superior court, for the reason that the intervention was not filed ten days before the opening of court.” See Lochrane v. Equitable Loan &c. Co., 122 Ga. 433 (4), 438 (50 S. E. 372). Judgment affirmed.

All the Justices concur.